Citation Nr: 1017237	
Decision Date: 05/10/10    Archive Date: 05/26/10

DOCKET NO.  09-48 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
(DM), to include as due to exposure to herbicides.

2.  Entitlement to service connection for prostate cancer, to 
include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran served on active duty for training from May to 
November 1967.  He also had later periods of active duty for 
training until his discharge from the Air Force Reserves in 
March 1973.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2008 rating decision by the 
Department of Veterans Affairs (VA) Hartford Regional Office 
(RO) in Newington, Connecticut.  Jurisdiction over the claims 
was subsequently returned to the RO in Newark, New Jersey.

In connection with his appeal the Veteran testified at a 
videoconference hearing before the undersigned Veterans Law 
Judge in March 2010 and accepted such hearing in lieu of an 
in-person hearing before a Veterans Law Judge.  A transcript 
of the hearing is associated with the claims file. 


FINDINGS OF FACT

1.  The Veteran was exposed to herbicides while serving on 
active duty for training.

2.  The Veteran subsequently developed DM and prostate 
cancer.  


CONCLUSIONS OF LAW

1.  It is presumed that the Veteran's DM was incurred as a 
result of his active service.  38 U.S.C.A. §§ 1110, 1116, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2009). 

2.  It is presumed that the Veteran's prostate cancer was 
incurred as a result of his active service.  38 U.S.C.A. §§ 
1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that the Veteran has 
been provided all required notice, to include notice 
pertaining to the disability-rating and effective-date 
elements of his claim.  In addition, the Board has determined 
that the evidence currently of record is sufficient to 
establish the Veteran's entitlement to service connection for 
DM and prostate cancer.  Therefore, no further development is 
required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009) or 38 C.F.R. § 3.159 (2009). 

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease initially diagnosed 
after service when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

If a Veteran was exposed to an herbicide agent during active 
service and manifests diabetes mellitus type II or prostate 
cancer to a compensable degree any time after such service, 
both diabetes mellitus type II and prostate cancer will be 
service connected even though there is no record of such 
diseases during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under the laws administered by VA.  VA shall consider all 
information and medical and lay evidence of record in a case 
before VA with respect to benefits under the laws 
administered by VA.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of the matter, VA will give the benefit 
of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

As a preliminary matter, the Board notes that the appellant 
is a veteran as result of establishing his entitlement to 
service connection for tinnitus and hearing loss disability.  
See 38 C.F.R. § 3.1(d), 3.6(a) (2009).

At his March 2010 Board hearing, the Veteran reported that 
during his active service he had been stationed at St. Albans 
Naval Hospital to work as a medical services specialist.  A 
review of the Veteran's service personnel records (SPRs) 
shows that the Veteran served periods of active duty for 
training while stationed at St. Albans Naval Hospital from 
January 1971 until his separation from the Reserves in March 
1973.  Further, both the Veteran's DD Form 214 and his SPRs 
indicate that the Veteran's military occupational specialty 
(MOS) was medical services specialist.

At his Board hearing, the Veteran reported that he was 
exposed to herbicides while working at St. Albans.  According 
to the Veteran, the soldiers returning from Vietnam for 
medical treatment had herbicides on their persons as well as 
their gear.  The Veteran reported that while assisting with 
medical care in his capacity as a medical services 
specialist, he was required to touch, oftentimes without 
gloves, both the returning servicemen and their gear.  The 
Veteran has reported that this was how he was exposed to 
herbicides.

Additionally, a review of the record shows that the Veteran 
has maintained throughout the claims process that he was 
exposed to herbicides by returning soldiers and their gear 
while fulfilling his duties as a medical services specialist.  

The Veteran is competent to report his experiences in active 
service.  Moreover, the Board finds the Veteran to be 
credible.  Therefore, the Board concedes that the Veteran was 
exposed to herbicides while serving on active duty. 

At his hearing the Veteran reported that in approximately 
1990 he was diagnosed with DM and prostate cancer.  A review 
of the record shows that the Veteran was born in August 1944.  
At the time of diagnosis the Veteran would have been only 46 
years of age.  The Veteran reported that there was no 
significant family history of either DM or prostate cancer.  
He reported that his father had lived to the age of 81, when 
he died of a heart condition, and his mother had lived to the 
age of 94, when she reportedly died of old age.  The Veteran 
reported having one sister who did not have a history of 
being diagnosed with DM.

A review of the medical records shows that the Veteran 
receives treatment for DM at the VA Medical Center.  
Additionally, VA Medical Center treatment notes indicate that 
the Veteran was diagnosed with prostate cancer and underwent 
a total prostatectomy in 1991.

In sum, the Board has conceded the Veteran's exposure to 
herbicides during his active service and the record confirms 
that the Veteran has been diagnosed with both DM and prostate 
cancer.  Accordingly, service connection is in order for both 
of these disabilities.


							(CONTINUED ON NEXT PAGE)
							


ORDER

Entitlement to service connection for DM is granted.

Entitlement to service connection for prostate cancer is 
granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


